Petition for Appointment of Appraisers. Hearing Before the Chief Justice.
The John Ii Estate, Ltd., certain land of which'corporation is soug’ht by the petitioner to be condemned for the purposes of its railway, appeared at the hearing April 5, 1910, by its attorneys Magoon & Weaver, who demurred to the petition on the ground substantially that the proceeding should be brought not under Act 86 S. L., 1909, but under the provisions of Chapter 65, R. L., and without waiving the demurrer filed an answer to the petition denying “that the said proceeding is necessary for the petitioner as alleged to enter upon or take the possession of the land.”
In the argument upon the demurrer the contestant claimed, that Act 86 does not by implication repeal any of the provisions in Chapter 65. The demurrer was overruled in view of Sec. 1 of Act 86, which declares that “the procedure for the taking of property by any railroad company under the powers enumerated in Sec. 785 of the Revised Laws of Hawaii shall be as follows.”
The petitioner then showed its contract with the superintendent of public works, an affidavit of its publication of notice of intention to take the property and the defendant’s refusal of an *123offer for it, and showed by the testimony of one' Denison, assistant superintendent of its railway, that the land sought to be condemned was required for a depot, water tanks and siding to relieve the present congestion in its traffic which he said is injurious to the public. The contestant admitting receipt of notice to apply for appointment of appraisers the chief justice appointed Messrs. Charles T. Wilder, J. M. Monsarrat and J. A. Thompson, and signed an order to that effect.